Per curiam :
Respondent moves to dismiss the appeal in this case, and to affirm the judgment appealed from and to award damages on appeal, on the following grounds:
(1) That the record on appeal has not been sent up to the Supreme Court;
(2) That the appeal has not been diligently prosecuted,
(3) That the appeal was taken merely for delay;
(4) That no briefs on appeal have been served.
The case is here upon a short record. The appeal in this case was taken April 17, 1894, from the final judgment rendered April 4, 1894. The judgment was for the foreclosure of a lien upon shingles. No brief has been filed by the appellants or served upon the respondent up to this time, *141and no attempt of any kind appears to have been made by appellants to prosecute their appeal, and no excuse is offered for such failure. The motion will therefore be allowed, and the appeal dismissed, with judgment against the sureties on the appeal bond. There being no showing of any special damages, however, the motion for damages will be disallowed. .